Blandford, Justice.
[Susan A. Clark, administratrix, brought complaint for *93land against Henry and Nancy Sheffield for lots 456, 457, 496 and 49 of the fifth district and first section of Lump-kin county. Defendants pleaded the general issue, and an equitable plea, the leading feature of which was that defendant, Henry Sheffield, purchased the land from John O. Clark, who was the agent of plaintiff, and it was agreed that when he paid in full therefor and certain other indebtedness, title was to be made to him; and that this has been paid in full, and plaintiff is a mere naked trustee, holding the title for him.
Plaintiff filed an answer to this equitable plea, alleging that all of the matters involved therein had been submitted to arbitration between plaintiff and defendant, Henry Sheffield, and that the same had been passed upon and decided.
The submission and award relied on by plaintiff were as follows:
“Matters submitted for arbitration and award between Susan J. Clark and Henry Sheffield.
“Lots of land 456, 496 and 497 in the fifth district and first section; also fractional lot of land number 235 in the sixth district and first section, with mill and improvements on the same.
“The claims and interest of each of the parties are hereby submitted to Henry Seitz, chosen by Susan J. Clark, and Wm. Chester, chosen by Henry Sheffield, for arbitration and settlement; and the •parties hereby biud themselves to submit to and abide the final award and settlement of said arbitrators. The said arbitrators failing to agree, have the right to select a third man or umpire.
January 29, 1881. Susan J. Clark,
Henry Sheffield.
“The undersigned arbitrators have this day selected and chosen J. E. Bearden as umpire in this case.
January 29, 1881. , Wm. Chester,
Henry Seitz.
“Wm. Chester and Seitz disagreed this January 29, 1881. We, the arbitrators agree to give Clark possession within twenty days, and notes go dead, or Sheffield pay off said claims within the above stated time. We further agree to give Sheffield fifteen dollars for labor on the mill property. - J. E. Bearden, .
Henry Seitz.”
*94This award was ordered to be entered on the minutes and to become the judgment of the court.
The jury found for plaintiff. Defendant moved for a new trial, on the ground, among others, that the court refused to charge, on parol request, that this.award was void for uncertainty; but charged that the jury might look into the award, and if they should find that these matters now in issue had been passed on by the arbitrators in said award, then it would be binding on both the parties. The motion was overruled, and defendant excepted.]